Title: From Thomas Jefferson to Étienne Lemaire, 13 August 1802
From: Jefferson, Thomas
To: Lemaire, Étienne


          
            Dear Sir
            Monticello Aug. 13. 1802.
          
          Mr. Monro has no funds in his hands which the law allows to be applied to any object about the President’s house: consequently all necessary repairs must now be made at my expence. that of the pump being necessary, you will be so good as to have it repaired and mr Barnes will pay the bill. I recieved your letter of the 7th. last night only. I am in hopes the family with you is all well, as you say nothing to the contrary; and particularly that you are so yourself. Accept my best wishes and assurances of my attachment.
          
            Th: Jefferson
          
        